Citation Nr: 0117733	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  95-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts 


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for hospitalization at Jupiter Hospital from April 14 to 22, 
1993.  

(The issue of entitlement to an increased rating for 
residuals of a back injury, currently evaluated as 10 percent 
disabling, is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1993 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Miami, Florida.  The claims file is now under the 
jurisdiction of the VA regional office (RO) in Boston, 
Massachusetts.

When this matter was last before the Board it was remanded to 
the VA RO in St. Petersburg, Florida, for the purpose of 
transferring the veteran's claims folder and the 
administrative records relative to this appeal to the VA 
Regional Office in Boston, Massachusetts, with instructions 
that the veteran be scheduled for a traveling hearing before 
a Member of the Board.  In February 2001, the veteran was 
provided notice of a hearing that was to have taken place 
before a Member of the Board at the RO in Boston, 
Massachusetts, on March 16, 2001.  The notice was mailed to 
the veteran's last known address of record, which was the 
last address that the veteran had provided to the RO.  The 
notice was not returned as undelivered.  The veteran failed 
to appear at the designated time and place for the traveling 
Board Hearing.  The Board will proceed with the disposition 
of the claim.  


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a back 
injury evaluated as 10 percent disabling, and a nasal polyp, 
evaluated as 0 percent disabling.  

2.  The veteran had unauthorized hospitalization and medical 
treatment from April 14 to 22, 1993, at Jupiter Hospital for 
exacerbation of chronic obstructive lung disease and acute 
bronchitis, disabilities for which service connection has not 
been established.

3.  The veteran's chronic obstructive lung disease and acute 
bronchitis did not aggravate his back injury or nasal polyp.

4.  The veteran was not participating in a rehabilitation 
program under Chapter 31, Title 38, United States Code, at 
the time of his hospitalization at Jupiter Hospital.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized hospitalization and medical treatment incurred 
from April 14 to 22, 1993, at Jupiter Hospital have not been 
met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Considerations

The relevant facts are not in dispute.  It is the law, not 
the evidence, which is dispositive of this claim for payment 
of the medical expenses incurred during the hospitalization 
from April 14 to 22, 1993, at Jupiter Hospital.  Sabonis, v. 
Brown, 6 Vet. App 426 (1994).  

In a case such as this where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Under such circumstances in which the law 
and not the evidence is dispositive, no reasonable 
possibility exists that VA's assistance would aid in 
substantiating his claim.  VA is not required to provide 
assistance to a claimant in developing his claim if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  There is no 
issue as to substantial completeness of the application or 
notice of required information and evidence.  See VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2096-2097 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103).  The veteran 
was told of the requirements to establish eligibility for 
reimbursement of unauthorized medical expenses in the medical 
center's letter to him of September 1993.  He was further 
informed of the applicable laws and regulations in the March 
1994 statement of the case (SOC).  No further notice is 
required.


II.  Factual Background

Service connection is in effect for residuals of a back 
injury evaluated as 10 percent disabling, and a nasal polyp, 
evaluated as 0 percent disabling.  On April 14, 1993, the 
veteran was admitted to a private facility, Jupiter Hospital, 
with a diagnosis of exacerbation of chronic obstructive lung 
disease and acute bronchitis.  Jupiter Hospital notified the 
VA Medical Center (VAMC), Miami, Florida, of the veteran's 
medical condition on the day of his admission.  No intensive 
care unit beds were available at the VAMC.

On April 16, 1993, the VAMC received from Jupiter Hospital a 
written request for the transfer of the veteran to the VAMC.  
On April 19, 1993, an intensive care unit bed became 
available at the VAMC.  On April 20, 1993, a physician from 
the VAMC contacted the veteran's private physician to arrange 
transfer to the VAMC.  The VAMC physician was advised that 
the veteran would be discharged the next day, and transfer 
plans were canceled.  The veteran was discharged from Jupiter 
Hospital on April 22, 1993.  

On September 21, the veteran submitted a request to VA for 
payment of the medical expenses incurred while hospitalized 
at Jupiter Hospital from April 14 to 22, 1993.   

A hearing was held at the VAMC in June 1994.  The veteran's 
testimony is to the effect that on April 14, 1993, he 
experienced respiratory collapse and telephoned his physician 
and then the rescue squad.  The veteran stated to the rescue 
squad that he was a veteran and needed transport to VAMC.  He 
was informed by the rescue squad that he would not survive 
the trip and was therefore taken to Jupiter Hospital.  He 
stated that when he arrived at the emergency room, it was 
determined that he would have to be in an intensive care 
unit.  It was soon determined that there were no intensive 
care beds at the VAMC, and he was admitted to the intensive 
care unit of Jupiter Hospital. 


III.  Analysis

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a)	For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services:

(1)	For an adjudicated service-
connected disability;

(2)	For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;

(3)	For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability (does not apply 
outside of the States, Territories, 
and possessions of the United State, 
the District of Columbia, and the 
Commonwealth of Puerto Rico); 

(4)	For any illness, injury or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C.A. ch. 31 and who is medically 
determined to be in need of hospital 
care or medical services for any of 
the reasons enumerated in § 
17.48(j); and

(b)	In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health; and

(c)	When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

38 C.F.R. § 17.120 (2000).

In order to be eligible for reimbursement of unauthorized 
medical expenses then, there are three main requirements, all 
of which must be met.  The care must be for a service 
connected disability, must be necessitated by a medical 
emergency, and must have been necessitated by unavailability 
of VA or Federal facilities for treatment.  In this case, the 
VAMC facility was unavailable for the care the veteran 
required.  It also appears that his treatment was 
necessitated by a medical emergency.  However, the primary 
requirement is that the treatment be for a condition 
adjudicated service connected.  The veteran's hospitalization 
at Jupiter Hospital was required for chronic obstructive lung 
disease and acute bronchitis.  These conditions are not 
service connected.  Nor has it been contended or shown that 
they are associated with and/or aggravating the veteran's 
service-connected back injury or nasal polyp.  Nor has the 
veteran been found to have a total disability permanent in 
nature resulting from a service-connected disability.  Nor 
was he participating in a rehabilitation program under 
Chapter 31 of Title 38, U.S.C.  

As he cannot meet the threshold criterion of care 
necessitated by an adjudicated service-connected condition, 
he lacks an essential element required to authorize 
reimbursement of previously unauthorized medical expenses.  
The veteran does not dispute that his chronic obstructive 
pulmonary disease had not been adjudicated to be service-
connected, and the law is dispositive in this case.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
veteran's claim must be denied.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2000).


ORDER

The claim for payment or reimbursement for the cost of 
unauthorized hospitalization and medical treatment incurred 
from April 14 to 22, 1993, at Jupiter Hospital is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



